Citation Nr: 0710852	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in May 2001 
and in December 2002, by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  He also claiming 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

After reviewing the veteran's claims folders, the Board 
concludes that additional development is necessary.  
Specifically, the RO has found that the veteran's current 
psychiatric disorder was not incurred in or aggravated by the 
veteran's military service.  Nevertheless, in October 2006, 
the veteran's representative argued that the veteran's claim 
for service connection should be considered on a secondary 
basis.  See 38 C.F.R. § 3.310.  

In making this determination, the VA psychiatric examination 
performed in February 2002, diagnosed recurrent and severe 
major depressive disorder, with psychotic features "(rule 
out secondary to general medical condition);" and cognitive 
disorder, not otherwise specified.  A subsequent mental 
examination, performed in July 2005, diagnosed recurrent and 
severe major depressive disorder and noted that the veteran 
"continues to present with moderate to severe chronic 
depression that, combined with chronic physical disorders, 
severely interferes with his emotional, cognitive, and social 
functioning."

Service connection is currently in effect for left knee 
retropatellar pain syndrome, evaluated as 20 percent 
disabling; right knee retropatellar pain syndrome, evaluated 
as 20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and peptic ulcer disease, rated as 10 percent 
disabling.  

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, the Board finds that the RO should 
schedule the veteran for an additional psychiatric 
examination in order to clarify the relationship, if any, 
between his current psychiatric disorder and his service-
connected disabilities.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issue of service connection for an 
acquired psychiatric disorder.  The TDIU rating issue is 
considered to be intertwined because adjudication of the 
issue remaining on appeal may affect the merits and outcome 
of an adjudication of the issue for a TDIU rating.  Parker v. 
Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  Accordingly, the veteran's other claim should be 
addressed by the RO prior to the Board's consideration of the 
TDIU presently on appeal.  Under the circumstances herein, 
the Board finds that the veteran should be asked to complete 
an updated application for increased compensation based on 
unemployability, VA Form 21-8940.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for a psychiatric disorder, and his 
service-connected conditions, since 
August 2006.  Based on his response, the 
RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must contact the veteran to 
request that he complete and return an 
updated VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

3.  The RO must then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of any psychiatric disorder 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric disorder 
is related to the veteran's active duty 
service.  The examiner must also state 
whether any diagnosed psychiatric disorder 
is due to or aggravated by any service-
connected disorder, to include left knee 
retropatellar pain syndrome, right knee 
retropatellar pain syndrome, tinnitus, and 
peptic ulcer disease.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder and 
entitlement to TDIU, including 
consideration of all of the additional 
evidence received since the August 2006 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

